                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 SELECTIVE INSURANCE COMPANY                        Case No. 2:18-cv-04450-JDW
 OF AMERICA,

               Plaintiff

 v.

 J. RECKNER ASSOCIATES, INC. d/b/a
 RECKNER HEALTHCARE,

               Defendant


                                            ORDER

       AND NOW, this 30th day of March, 2020, upon consideration of Plaintiff’s Motion for

Summary Judgment (ECF No. 39) and Defendant’s Motion for Summary Judgment (ECF No. 45),

and for the reasons set forth in the Court’s accompanying Memorandum, the Court ORDERS as

follows:

       1.     Plaintiff’s Motion for Summary Judgment (ECF No. 39) is GRANTED;

       2.     Defendant’s Motion for Summary Judgment (ECF No. 45) is DENIED;

       3.     Summary judgment is ENTERED in favor of Selective Insurance Company of

America and against J. Reckner Associates, Inc.; and

       4.     The Clerk of Court shall close this case for statistical purposes.


                                                     BY THE COURT:


                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.
